Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant’s amendment filed on 09/14/2022 was entered and made of record.  Claims 1-3, 6-13 and 16-21 remain pending.

Response to Arguments
Applicant' s arguments, on page 7-11, with respect to the rejection(s) of claim(s) 1-3, 6-13 and 16-21 under  35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Srinivasan et al. (US 2012/0245716).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10-13, 16, 20-21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al. (US 2001/0049470) and further in view of Srinivasan et al. (US 2012/0245716)
Regarding to claim 1, Mault teaches a system comprising (Fig.4):
at least one processor (Fig. 4 CPU 88); and 
at least one memory device (Fig.4 Memory 92), wherein: 
the at least one processor and the at least one memory device are operatively connected, and the at least one memory device stores computer-executable instructions for causing the at least one processor to: (¶0038-0039)
receive motion data from an activity tracking device, (¶0014 - The body activity monitor which forms part of the monitoring device according to the present invention may alternatively comprise a motion sensor such as a mechanical pendulum or a single or multi axis accelerometer. An accelerometer is preferred as it may provide information on body movement as well as the direction and intensity of the movement)
receive location data associated with the activity tracking device (¶0038 – receive location data with GPS)
identify one or more activities performed by a user of the activity tracking device over each time period of a plurality of time periods based, at least in part, on the motion data and the location data, (¶0033 - the body activity monitor includes a motion sensor such as a one, two, or three axis accelerometer. By processing signals from the accelerometer, the body activity monitor can determine the motion of the monitoring device 10, and hence the subject, over a period of time. From this, a reasonable approximation of body activity may be obtained; ¶0047 – associating location with exercise) 
determine, for each time period and for each activity of the one or more activities identified as being performed by the user during that time period, a total metric based on the motion data and associated with that time period and that activity, (¶0062 – determining activity type and total metric throughout the day) 
generate, for a first activity of the one or more activities identified as being performed by the user of the activity tracking device during one or more time periods of the time periods, a first summary statement for each time period of the one or more time periods, wherein each first summary statement is generated based, at least in part, on the total metric for the first activity for the time period for which that first summary statement is generated, (¶0040 - FIG. 5 shows a sample screen display from a local computing device such as a home computer. In the upper left corner of the screen, a graph of activity level vs. time 100 is shown. This represents body activity data as determined by processing the position data from the GPS along with the time data from the timer. In the lower left corner of the screen is a location log 102 indicating the general position of the subject during the day. By comparing the activity level vs. time chart 100 with the location log 102, it can be seen that from 6:30 am to 7:14 am the subject went running, as indicated by a very high activity level. The location log indicates that the subject's location was “running route A: 4.3 miles at 5.7 mph.” Because the GPS locates the subject continuously and periodically over time, the actual location of the subject with respect to known landmarks may be determined)
Mault fails to teach each first summary statement to be displayed via a graphical user interface in association with a graphical representation of the one or more time periods, wherein each first summary statement is caused to be displayed in association with a different portion of the graphical representation of the one or more time periods corresponding with the time period for that first summary statement, and cause a graphical image indicative of a location of the user during the one or more time periods to be displayed via the graphical user interface.
Srinivasan teaches
each first summary statement to be displayed via a graphical user interface in association with a graphical representation of the one or more time periods (Fig.6-11; ¶0056-0061 – displaying activity, energy expenditure, and location), wherein each first summary statement is caused to be displayed in association with a different portion of the graphical representation of the one or more time periods corresponding with the time period for that first summary statement (¶0063-0070), and cause a graphical image indicative of a location of the user during the one or more time periods to be displayed via the graphical user interface (Fig.7,¶0057, ¶0069)
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to track the activities and location of the user throughout that day and be able to accurately calculate and display location of the activity, type of activity and energy metric of the user.
Regarding to claim 2, Mault modified by Srinivasan teaches the system of claim 1.  Mault modified by Srinivasan fails to teach wherein each first summary statement does not include the total metric on which the generation of that first summary statement is, at least in part, based.
Srinivasan teaches
wherein each first summary statement does not include the total metric on which the generation of that first summary statement is, at least in part, based (Fig.8-9; ¶0059-0061 – only include active type, distance and users)
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to customize display to display only information that is relevant to the user.
Regarding to claim 3, Mault modified by Srinivasan teaches the system of claim 1.  Mault modified by Srinivasan fails to teach wherein the graphical representation of the one or more time periods is a calendar and each time period of the plurality of time periods is selected from the group consisting of: a single day, a single week, a single month, and a single year.
Srinivasan teaches
wherein the graphical representation of the one or more time periods is a calendar (Fig.11 Date 308) and each time period of the plurality of time periods is selected from the group consisting of: a single day, a single week, a single month, and a single year. (¶0020; ¶0066 – selected time span).
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to customize display to display only information that is relevant to the user.
Regarding to claim 6, Mault modified by Srinivasan teaches the system of claim 1.  Mault modified by Srinivasan fails to teach wherein the first activity and the total metric for the first activity are selected from the group consisting of: walking and a total number of steps walked, running and a total number of steps run, walking up stairs and a total number of stairs climbed, sleeping and a total amount of time slept, standing and a total amount of time spent standing, sitting and a total amount of time spent sitting, and sports and a total number of calories burned.
Srinivasan teaches
wherein the first activity and the total metric for the first activity are selected from the group consisting of: walking and a total number of steps walked, running and a total number of steps run, walking up stairs and a total number of stairs climbed, sleeping and a total amount of time slept, standing and a total amount of time spent standing, sitting and a total amount of time spent sitting, and sports and a total number of calories burned. (Fig. 11; ¶0064-0070).
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to track the activities and location of the user throughout that day and be able to accurately calculate and display location of the activity, type of activity and energy metric of the user.
Regarding to claim 10, Mault modified by Srinivasan teaches the system of claim 1.  Mault modified by Srinivasan fails to teach wherein the at least one memory device stores further computer-executable instructions for further causing the at least one processor to cause, in association with each first summary statement, a numeric value based, at least in part, on the total metric on which the generation of that first summary statement was based to be displayed in association with the portion of the graphical representation of the one or more time periods corresponding with the time period for that first summary statement.
Srinivasan teaches
wherein the at least one memory device stores further computer-executable instructions for further causing the at least one processor (¶0007) to cause, in association with each first summary statement, a numeric value based, at least in part, on the total metric on which the generation of that first summary statement was based to be displayed in association with the portion of the graphical representation of the one or more time periods corresponding with the time period for that first summary statement (Fig. 11; ¶0063-0070).
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to track the activities and location of the user throughout that day and be able to accurately calculate and display location of the activity, type of activity and energy metric of the user.
Regarding to claim 11, Mault teaches a method comprising:
receiving, by one or more processors (Fig. 4 CPU 88), motion data from an activity tracking device; (¶0014 - The body activity monitor which forms part of the monitoring device according to the present invention may alternatively comprise a motion sensor such as a mechanical pendulum or a single or multi axis accelerometer. An accelerometer is preferred as it may provide information on body movement as well as the direction and intensity of the movement)
receiving location data associated with the activity tracking device, (¶0038 – receive location data with GPS)
identifying, by the one or more processors, one or more activities performed by a user of the activity tracking device over each time period of a plurality of time periods based, at least in part, on the motion data and the location data; (¶0033 - the body activity monitor includes a motion sensor such as a one, two, or three axis accelerometer. By processing signals from the accelerometer, the body activity monitor can determine the motion of the monitoring device 10, and hence the subject, over a period of time. From this, a reasonable approximation of body activity may be obtained; ¶0047 – associating location with exercise)
determining, by the one or more processors, for each time period, and for each activity of the one or more activities identified as being performed by the user during that time period, a total metric based on the motion data and associated with that time period and that activity; (¶0062 – determining activity type and total metric throughout the day)
generating, by the one or more processors and for a first activity of the one or more activities identified as being performed by the user of the activity tracking device during one or more time periods of the time periods, a first summary statement for each time period of the one or more time periods, wherein each first summary statement is generated based, at least in part, on the total metric for the first activity for the time period for which that first summary statement is generated; (¶0040 - FIG. 5 shows a sample screen display from a local computing device such as a home computer. In the upper left corner of the screen, a graph of activity level vs. time 100 is shown. This represents body activity data as determined by processing the position data from the GPS along with the time data from the timer. In the lower left corner of the screen is a location log 102 indicating the general position of the subject during the day. By comparing the activity level vs. time chart 100 with the location log 102, it can be seen that from 6:30 am to 7:14 am the subject went running, as indicated by a very high activity level. The location log indicates that the subject's location was “running route A: 4.3 miles at 5.7 mph.” Because the GPS locates the subject continuously and periodically over time, the actual location of the subject with respect to known landmarks may be determined)
Mault fails to teach causing, by the one or more processors, each first summary statement to be displayed via a graphical user interface in association with a graphical representation of the one or more time periods, wherein each first summary statement is caused to be displayed in association with a different portion of the graphical representation of the one or more time periods corresponding with the time period for that first summary statement; and causing, by the one or more processors, a graphical image indicative of a location of the user during the one or more time periods to be displayed via the graphical user interface.
Srinivasan teaches
by the one or more processors (Fig.1 Processing circuit), each first summary statement to be displayed via a graphical user interface in association with a graphical representation of the one or more time periods (Fig.6-11; ¶0056-0061 – displaying activity, energy expenditure, and location), wherein each first summary statement is caused to be displayed in association with a different portion of the graphical representation of the one or more time periods corresponding with the time period for that first summary statement (¶0063-0070), and causing, by the one or more processors, a graphical image indicative of a location of the user during the one or more time periods to be displayed via the graphical user interface (Fig.7,¶0057, ¶0069)
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to track the activities and location of the user throughout that day and be able to accurately calculate and display location of the activity, type of activity and energy metric of the user.
Regarding to claim 12, Mault modified by Srinivasan teaches the method of claim 11.  Mault modified by Srinivasan fails to teach wherein each first summary statement does not include the total metric on which the generation of that first summary statement is, at least in part, based.
Srinivasan teaches
wherein each first summary statement does not include the total metric on which the generation of that first summary statement is, at least in part, based (Fig.8-9; ¶0059-0061 – only include active type, distance and users)
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to customize display to display only information that is relevant to the user.
Regarding to claim 13, Mault modified by Srinivasan teaches the method of claim 11.  Mault modified by Srinivasan fails to teach wherein the graphical representation of the one or more time periods is a calendar and each time period of the plurality of time periods is selected from the group consisting of: a single day, a single week, a single month, and a single year.
Srinivasan teaches
wherein the graphical representation of the one or more time periods is a calendar (Fig.11 Date 308) and each time period of the plurality of time periods is selected from the group consisting of: a single day, a single week, a single month, and a single year. (¶0020; ¶0066 – selected time span).
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to customize display to display only information that is relevant to the user.
Regarding to claim 16, Mault modified by Srinivasan teaches the method of claim 11.  Mault modified by Srinivasan fails to teach wherein the first activity and the total metric for the first activity are selected from the group consisting of: walking and a total number of steps walked, running and a total number of steps run, walking up stairs and a total number of stairs climbed, sleeping and a total amount of time slept, standing and a total amount of time spent standing, sitting and a total amount of time spent sitting, and sports and a total number of calories burned.
Srinivasan teaches
wherein the first activity and the total metric for the first activity are selected from the group consisting of: walking and a total number of steps walked, running and a total number of steps run, walking up stairs and a total number of stairs climbed, sleeping and a total amount of time slept, standing and a total amount of time spent standing, sitting and a total amount of time spent sitting, and sports and a total number of calories burned. (Fig. 11; ¶0064-0070).
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to track the activities and location of the user throughout that day and be able to accurately calculate and display location of the activity, type of activity and energy metric of the user.
Regarding to claim 20, Mault modified by Srinivasan teaches the method of claim 11.  Mault modified by Srinivasan fails to teach causing, by the one or more processors and in association with each first summary statement, a numeric value based, at least in part, on the total metric on which the generation of that first summary statement was based to be displayed in association with the portion of the graphical representation of the one or more time periods corresponding with the time period for that first summary statement.
Srinivasan teaches
causing, by the one or more processors (Fig.1 Processing circuit) and in association with each first summary statement, a numeric value based, at least in part, on the total metric on which the generation of that first summary statement was based to be displayed in association with the portion of the graphical representation of the one or more time periods corresponding with the time period for that first summary statement (Fig. 11; ¶0063-0070).
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to track the activities and location of the user throughout that day and be able to accurately calculate and display location of the activity, type of activity and energy metric of the user.
Regarding to claim 21, Mault modified by Srinivasan teaches the system of claim 1.  Mault modified by Srinivasan fails to teach wherein the at least one memory device stores further computer-executable instructions for further causing the at least one processor to cause a graphical image indicative of the first activity to be displayed via the graphical user interface.
Srinivasan teaches
wherein the at least one memory device stores further computer-executable instructions for further causing the at least one processor to cause a graphical image indicative of the first activity to be displayed via the graphical user interface (Fig. 7; ¶0056-0058).
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault to include display method of Srinivasan .  With the teaching of Srinivasan, one would be able to track the activities and location of the user throughout that day and be able to accurately calculate and display location of the activity, type of activity and energy metric of the user.

Claims 7-9 and 17-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al. (US 2001/0049470) and Srinivasan et al. (US 2012/0245716) as applied to claims 1 and 11 above, and further in view of Hoffman et al. (US 2011/0098928).
Regarding to claim 7, Mault modified by Srinivasan teaches the system of claim 1.  Mault modified by Srinivasan fails to teach wherein each first summary statement is generated based on a comparison of the total metric for the first activity for the time period for which that first summary statement is being generated to a first boundary that is associated with the first activity.
Hoffman teaches
wherein each first summary statement is generated based on a comparison of the total metric for the first activity for the time period for which that first summary statement is being generated to a first boundary that is associated with the first activity. (Fig. 31, ¶0180 - The goal may be represented by an object such as a building, a food item, a road, an energy meter and the like. For example, an energy meter may fill up as the user reaches a specified goal. In another example, a building may be used to visually represent a number of calories to be burned or steps to be walked while a food item may be used to visualize a number of calories to be burned or a corresponding number of steps that must be walked to burn those calories. Soft login page 3100, for example, uses the Tower of Pisa building 3105 to represent the goal to be achieved. In particular, the number of calories to be burned or the number of steps to be performed may approximately equal the number of calories burned walking to the top of building 3105 or the number of steps required to walk to the top of building 3105, respectively. Building 3105 may be shaded, colored or otherwise modified appearance-wise depending on the progress of the user).  Per Applicant’s disclosure in paragraph [00398] a boundary is a limit set for a goal for example walking 2500 step a day.  Hoffman taught a display that displays a progress of an athlete performing an exercise.  In this display, the athlete completed 100% of the goal.
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault modified by Srinivasan to include the teaching of Hoffman.  By tracking and monitoring the user’s activity while providing encouragement and maintaining individual’s interest, one would be motivated to maintain a regular exercise program.  When a person can directly experience the results provided by an exercise program, that person typically will be encouraged to continue exercising.
Regarding to claim 8, Mault modified by Srinivasan modified by Hoffman teaches the system of claim 1.  Mault modified by Srinivasan modified by Hoffman fails to teach each first summary statement that is based on a total metric that is below the first boundary includes text indicating an insufficiency in the corresponding first activity; each first summary statement that is based on a total metric that is above the first boundary includes text that indicates a surplus of the corresponding first activity; and each first summary statement that is based on a total metric that is equal to or within the first boundary includes text that does not indicate an insufficiency or a surplus of the corresponding first activity.
Hoffman teaches
each first summary statement that is based on a total metric that is below the first boundary includes text indicating an insufficiency in the corresponding first activity; (Fig.34 – displaying 30% completed)
each first summary statement that is based on a total metric that is above the first boundary includes text that indicates a surplus of the corresponding first activity; (Fig.32 – display “Most active day”)
each first summary statement that is based on a total metric that is equal to or within the first boundary includes text that does not indicate an insufficiency or a surplus of the corresponding first activity (Fig.31 displaying 100% completed).
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault modified by Srinivasan to include the teaching of Hoffman.  By tracking and monitoring the user’s activity while providing encouragement and maintaining individual’s interest, one would be motivated to maintain a regular exercise program.  When a person can directly experience the results provided by an exercise program, that person typically will be encouraged to continue exercising.
Regarding to claim 9, Mault modified by Srinivasan and Hoffman teaches the system of claim 8.  Mault modified by Srinivasan and Hoffman fails to teach wherein the first boundary is a range of values between an upper limit and a lower limit.
Hoffman teaches
wherein the first boundary is a range of values between an upper limit and a lower limit (Fig.69, ¶0250) Hoffman disclosed different level of goal. User has to complete a minimum of step to complete the level 1e.g. lower limit before can go to the level 2 e.g. upper limit.
 It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault modified by Srinivasan and Hoffman to include the teaching of Hoffman.  By tracking and monitoring the user’s activity while providing encouragement and maintaining individual’s interest, one would be motivated to maintain a regular exercise program.  When a person can directly experience the results provided by an exercise program, that person typically will be encouraged to continue exercising.
Regarding to claim 17, Mault modified by Srinivasan teaches the system of claim 11.  Mault modified by Srinivasan fails to teach wherein each first summary statement is generated based on a comparison of the total metric for the first activity for the time period for which that first summary statement is being generated to a first boundary that is associated with the first activity.
Hoffman teaches
wherein each first summary statement is generated based on a comparison of the total metric for the first activity for the time period for which that first summary statement is being generated to a first boundary that is associated with the first activity. (Fig. 31, ¶0180 - The goal may be represented by an object such as a building, a food item, a road, an energy meter and the like. For example, an energy meter may fill up as the user reaches a specified goal. In another example, a building may be used to visually represent a number of calories to be burned or steps to be walked while a food item may be used to visualize a number of calories to be burned or a corresponding number of steps that must be walked to burn those calories. Soft login page 3100, for example, uses the Tower of Pisa building 3105 to represent the goal to be achieved. In particular, the number of calories to be burned or the number of steps to be performed may approximately equal the number of calories burned walking to the top of building 3105 or the number of steps required to walk to the top of building 3105, respectively. Building 3105 may be shaded, colored or otherwise modified appearance-wise depending on the progress of the user).  Per Applicant’s disclosure in paragraph [00398] a boundary is a limit set for a goal for example walking 2500 step a day.  Hoffman taught a display that displays a progress of an athlete performing an exercise.  In this display, the athlete completed 100% of the goal.
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault modified by Srinivasan to include the teaching of Hoffman.  By tracking and monitoring the user’s activity while providing encouragement and maintaining individual’s interest, one would be motivated to maintain a regular exercise program.  When a person can directly experience the results provided by an exercise program, that person typically will be encouraged to continue exercising.
Regarding to claim 18, Mault modified by Srinivasan and Hoffman teaches the system of claim 17.  Mault modified by Srinivasan and Hoffman modified by Hoffman fails to teach each first summary statement that is based on a total metric that is below the first boundary includes text indicating an insufficiency in the corresponding first activity; each first summary statement that is based on a total metric that is above the first boundary includes text that indicates a surplus of the corresponding first activity; and each first summary statement that is based on a total metric that is equal to or within the first boundary includes text that does not indicate an insufficiency or a surplus of the corresponding first activity.
Hoffman teaches
each first summary statement that is based on a total metric that is below the first boundary includes text indicating an insufficiency in the corresponding first activity; (Fig.34 – displaying 30% completed)
each first summary statement that is based on a total metric that is above the first boundary includes text that indicates a surplus of the corresponding first activity; (Fig.32 – display “Most active day”)
each first summary statement that is based on a total metric that is equal to or within the first boundary includes text that does not indicate an insufficiency or a surplus of the corresponding first activity (Fig.31 displaying 100% completed).
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault modified by Srinivasan and Hoffman to include the teaching of Hoffman.  By tracking and monitoring the user’s activity while providing encouragement and maintaining individual’s interest, one would be motivated to maintain a regular exercise program.  When a person can directly experience the results provided by an exercise program, that person typically will be encouraged to continue exercising.
Regarding to claim 19, Mault modified by Srinivasan and Hoffman teaches the system of claim 18.  Mault modified by Srinivasan and Hoffman fails to teach wherein the first boundary is a range of values between an upper limit and a lower limit.
Hoffman teaches
wherein the first boundary is a range of values between an upper limit and a lower limit (Fig.69, ¶0250) Hoffman disclosed different level of goal. User has to complete a minimum of step to complete the level 1e.g. lower limit before can go to the level 2 e.g. upper limit.
 It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Mault modified by Srinivasan and Hoffman to include the teaching of Hoffman.  By tracking and monitoring the user’s activity while providing encouragement and maintaining individual’s interest, one would be motivated to maintain a regular exercise program.  When a person can directly experience the results provided by an exercise program, that person typically will be encouraged to continue exercising.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2857                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857